On October 3, 1987, the 16-year-old decedent, who resided with his mother in Long Beach, New York, died as a result of a fire at their home. The decedent’s father is divorced from the mother and resides in Mexico. Thereafter, the mother petitioned the Surrogate for the granting of limited letters of administration for the purposes of commencing an action on behalf of the infant’s estate to recover damages, inter alia, for wrongful death. The father cross-petitioned for the issuance of *598joint letters of administration so that he could seek appointment as a coadministrator of the estate.
We conclude that the court properly exercised its discretion in granting letters of administration solely to the mother (see, SCPA 1001 [1], [5]; Matter of Jenks, 15 AD2d 450; Matter of Mishkin, 235 NYS2d 599, 601; Matter of De Hart, 8 Misc 2d 531, 531-533). We find that the best interests of the estate are served by this arrangement. As the court recognized, it would not be practicable to issue joint letters of administration because of the hostility between the mother and the father and because of the obvious difficulty which a person residing in Mexico would encounter in the administration of an estate in New York (see, Matter of Mishkin, supra; Matter of Berrios, 17 Misc 2d 681, 682, affd 9 AD2d 731, affd 8 NY2d 1086).
In light of the foregoing, the parties’ remaining contentions need not be addressed. Mollen, P. J., Brown, Kooper and Miller, JJ., concur.